             Case 6:20-cv-01115-ADA Document 16 Filed 01/12/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


SMILEDIRECTCLUB, LLC,                            )
                                                 )
                Plaintiff,                       )
                                                 )
       vs.                                       ) Civil Action No. 6:20-cv-1115-ADA
                                                 )
CANDID CARE CO.,                                 )
                                                 )
                Defendant.                       )
                                                 )
                                                 )

                              CASE READINESS STATUS REPORT


       Plaintiff SmileDirectClub, LLC (“Plaintiff”) and Defendant Candid Care Co. (“Defendant”)

hereby provide the following status report in advance of the initial Case Management Conference

(CMC).

                                   FILING AND EXTENSIONS

         Plaintiff’s Complaint was filed on December 8, 2020. (Dkt. No. 1.) There have been no

 extensions.

                                RESPONSE TO THE COMPLAINT

       Defendant responded to the Complaint by filing a Motion to Dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(6). (Dkt. No. 12.)

                                      PENDING MOTIONS

       Defendant’s Motion to Dismiss is currently pending before the Court. Briefing on that

Motion is ongoing.

                       RELATED CASES IN THIS JUDICIAL DISTRICT

       There are no related cases pending in this Judicial District.
           Case 6:20-cv-01115-ADA Document 16 Filed 01/12/21 Page 2 of 4



                            IPR, CBM, AND OTHER PGR FILINGS

       There are no known IPR, CBM, or other PGR filings.

                     NUMBER OF ASSERTED PATENTS AND CLAIMS

                Plaintiff has asserted one patent and a total of 6 claims.

                         APPOINTMENT OF TECHNICAL ADVISER

       The parties do not request a technical adviser to be appointed to the case to assist the Court

with claim construction or other technical issues.

                                 MEET AND CONFER STATUS

       Plaintiff and Defendant met and conferred. The parties identified the following pre-

Markman issues to raise at the CMC:


             1. Defendant’s Motion to Dismiss pursuant to Federal Rule of Civil Procedure
                12(b)(6). (Dkt. No. 12.)
         Case 6:20-cv-01115-ADA Document 16 Filed 01/12/21 Page 3 of 4




Dated: January 12, 2021


WARD, SMITH & HILL, PLLC                      FOLEY & LARDNER LLP

By: s/Michael P. Sandonato _________          By: s/Cynthia J. Rigsby ______________
Wesley Hill (Texas Bar. No. 24032294)             Paul V. Storm, TX Bar No. #19325350
Andrea L. Fair (Texas Bar. No. 24078488)          Sara A. Brown, TX Bar No. #24075773
Ward, Smith & Hill, PLLC                          Foley & Lardner LLP
1507 Bill Owens Parkway                           2021 McKinney Avenue, Suite 1600
Longview, Texas 75604                             Dallas, TX 75201-3340
(903) 757-6400 (main line)                        Telephone: 214.999.3000
(903) 757-2323 (facsimile)                        Facsimile: 214.999.4667
wh@wsfirm.com                                     E-mail: pvstorm@foley.com
andrea@wsfirm.com                                 E-mail: sabrown@foley.com

Of Counsel:                                      Of Counsel:

VENABLE LLP                                      Cynthia J. Rigsby (pro hac vice)
                                                 Michelle A. Moran (pro hac vice)
Michael P. Sandonato (pro hac vice pending)      Sarah E. Rieger (pro hac vice)
Venable LLP                                      Kelsey C. Boehm (pro hac vice pending)
1270 Avenue of the Americas                      Foley & Lardner LLP
New York, New York 10104                         777 East Wisconsin Avenue
(212) 307-5500 (telephone)                       Milwaukee, WI 53202-5306
(212) 307-5598 (facsimile)                       Telephone: 414.271.2400
msandonato@venable.com                           Facsimile: 414.297.4900
                                                 E-mail: crigsby@foley.com
Attorneys for Defendant Candid Care Co.          E-mail: mmoran@foley.com
                                                 E-mail: srieger@foley.com
                                                 E-mail: kboehm@foley.com


                                                 Attorneys for Plaintiff SmileDirectClub, LLC
          Case 6:20-cv-01115-ADA Document 16 Filed 01/12/21 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has been

served on all counsel of record via the Court’s ECF system on January 12, 2021.



                                                           s/Cynthia J. Rigsby
                                                           Cynthia J. Rigsby
